   Case 2:19-cv-01848-GW-SS Document 47 Filed 12/05/19 Page 1 of 1 Page ID #:767


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1848-GW-SSx                                             Date      December 5, 2019
 Title             Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Julian Brew                                           Levi W. Heath
                R. Kevin Fisher, by telephone
 PROCEEDINGS:                 POST-MEDIATION STATUS CONFERENCE


Settlement is reached in principle. Court and counsel confer. For reasons stated on the record, the status
conference is continued to December 12, 2019 at 8:30 a.m., with a joint status report to be filed by noon
on December 10, 2019.

The Government in consolidated action United States of America v. One White Crystal Covered Bad
Tour Glove, et al., CV 11-3582-GW will be advised that its appearance on December 12, 2019 is
required.




                                                                                                  :     07
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
